IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


ALBERT ANTHONY DOBROWOLSKI,

             Appellant,

 v.                                                            Case No. 5D15-2740

STATE OF FLORIDA,

             Appellee.

____________________________________/

Opinion filed June 3, 2016

Appeal from the Circuit Court
for Volusia County,
Leah R. Case, Judge.

James S. Purdy, Public Defender,
and Noel A. Pelella, Assistant Public
Defender, Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Deborah A. Cheesman ,
Assistant Attorney General, Daytona
Beach, for Appellee.


WALLIS, J.

      Albert Anthony Dobrowolski ("Appellant") appeals his convictions for burglary of

an unoccupied dwelling, dealing in stolen property, and grand theft. After trial, the jury

found Appellant guilty on all counts. The trial court sentenced Appellant to three

concurrent incarceration terms: 30 years, with a 15-year minimum-mandatory prison
releasee reoffender sentence (burglary of a dwelling); 10 years (grand theft); and 30 years

(dealing in stolen property).

       The State properly concedes that Appellant's dual convictions for grand theft and

dealing in stolen property violate section 812.025, Florida Statutes (2014), which

provides:

              Notwithstanding any other provision of law, a single
              indictment or information may, under proper circumstances,
              charge theft and dealing in stolen property in connection with
              one scheme or course of conduct in separate counts that may
              be consolidated for trial, but the trier of fact may return a guilty
              verdict on one or the other, but not both, of the counts.

Because the trial court convicted Appellant for offenses which occurred in the same

scheme or course of conduct, in violation of section 812.025, we vacate the lesser

conviction for grand theft. See Melendez v. State, 135 So. 3d 456, 461 (Fla. 5th DCA

2014). We affirm in all other respects.


       AFFIRMED in part; VACATED in part.


COHEN and LAMBERT, JJ., concur.




                                               2